Appeal by the defendant from an order of the County Court, Dutchess County (Dolan, J.), dated June 6, 2006, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The County Court’s determination to designate the defendant a level two sex offender was supported by clear and convincing evidence, and thus should not be disturbed (see Correction Law § 168-n [3]; People v Gambetta, 19 AD3d 571 [2005]). Rivera, J.E, Santucci, Eng and Chambers, JJ., concur.